DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shi et al. U.S. Patent Publication No. 2014/0218327 (hereinafter Shi).
Consider claim 11, Shi teaches a display device comprising: a cover layer (Figure 5, 3000); a display panel disposed under the cover layer (Figure 5, 4000); an optical layer disposed under the display panel (Figure 5, 1910); and an image sensor disposed under the optical layer (Figure 5, 1950); wherein the optical layer comprises: a microlens array layer (Figure 5, 1920), a transparent or translucent substrate, and a plurality of microlenses formed to protrude on a top surface of the substrate ([0043] and figure 5, a light blocking layer (1940) can be situated between the micro-lens array and the image sensors. In additional embodiments, an image sensor can comprise a CMOS sensor. Fingerprint images can pass through the micro-lens array and be ; and an aperture layer disposed under the microlens array layer and having a plurality of holes (Figure 5, holes for the image sensor where light is passing. Image sensor should comprise holes in order to capture light), and wherein the hole of the aperture layer is spaced apart from the microlens (see separation of image sensors and microlens in figure 5).

Consider claim 14, Shi teaches all the limitations of claim 11. In addition, Shi teaches the display panel is an organic light emitting diode (OLED) panel [0014].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Duparre et al. U.S. Patent Publication No. 2012/0026093 (hereinafter Duparre).
Consider claim 1, Shi teaches a display device comprising: a cover layer (Figure 5, 3000); a display panel disposed under the cover layer (Figure 5, 4000); an optical layer disposed under the display panel (Figure 5, 1910); and an image sensor disposed under the optical layer (Figure 5, 1950), wherein the optical layer includes: a microlens array layer (Figure 5, 1920), a transparent or translucent substrate, and a plurality of microlenses formed to protrude on a top surface of the substrate ([0043] and figure 5, a light blocking layer (1940) can be situated between the micro-lens array and the image sensors. In additional embodiments, an image sensor can comprise a CMOS sensor. Fingerprint images can pass through the micro-lens array and be captured by the image sensors); and an aperture layer disposed under the microlens array layer and provided with a plurality of holes spaced apart from the microlenses as much as a focal length of the microlenses (Figure 5, holes for the image sensor where light is passing, where separation is as much as focal lens (see separation of image sensors). Image sensor should comprise holes in order to capture light), and wherein among a light reflected by a fingerprint ([0034] and [0043], fingerprint images can pass through the micro-lens array), a light vertically incident on an upper surface of the cover layer passes through the plurality of holes to reach the image sensor ([0034] and [0043], fingerprint images can pass through the micro-lens array and capture by the image sensors). 
Shi does not appear to specifically disclose remaining light is reflected from the aperture layer.
However, in a related field of endeavor, Duparre teaches an optical navigation device (abstract) and further teaches remaining light is reflected from the aperture layer (Figure 2, holes made by diaphragm 23, where [0079] refers to diaphragm serves for suppressing false and interfering light and [0084], diaphragm 23 for reflective).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a reflective aperture layer as taught by Duparre in order to suppressing false and interfering light as suggested by Duparre in [0079].

Consider claim 4, Shi and Duparre teach all the limitations of claim 1. In addition, Shi teaches the substrate has a thickness making a distance from the microlens to the hole should be equal to the focal length, and the aperture layer is formed to be attached on a bottom surface of the substrate ([0043], fingerprint images can pass through the micro-lens array and be captured by the image sensors. Thus, distance between 1920 and 1930 should be equal to the focal length).
Shi does not appear to specifically disclose a particular thickness.
However, it would have been obvious to one of ordinary skill in the art to provide a particular thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 6, Shi and Duparre teach all the limitations of claim 1. In addition, Shi teaches the substrate further includes a light blocking wall formed between the microlenses (Figure 5, 1940 between 1920)).

Consider claim 7, Shi and Duparre teach all the limitations of claim 1. In addition, Shi teaches wherein a light blocking layer is formed in portions of the top surface of the substrate, where the microlenses are not formed (Figure 5, 1940 where 1920 is not formed).

Consider claim 8, Shi and Duparre teach all the limitations of claim 1. 
Shi does not appear to specifically disclose wherein a diameter of the hole is one micrometer or larger.
However, it would have been obvious to one of ordinary skill in the art to provide a particular diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 9, Shi and Duparre teach all the limitations of claim 1. In addition, Shi teaches the display panel is an organic light emitting diode (OLED) panel [0014].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Duparre as applied to claim 1 above, and further in view of Lee et al. U.S. Patent Publication No. 2017/0286743 (hereinafter Lee).
Consider claim 10, Shi and Duparre teach all the limitations of claim 1.
Shi does not appear to specifically disclose the substrate is made of any one of polycarbonate (PC), polymethyl methacrylate (PMMA), polydimethylsiloxane (PDMS), and UV curable resin.
However, in a related field of endeavor, Lee teaches a biometric sensor (abstract) and further teaches the substrate is made of any one of polycarbonate (PC), polymethyl methacrylate (PMMA), polydimethylsiloxane (PDMS), and UV curable resin ([0049], polycarbonate for layer 204).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a substrate made of polycarbonate as taught by Lee with the benefit that layer 204 should allow light rays reflected from the input object 216 (e.g., finger) at normal or near normal incidence to the light conditioning layer 204 to pass and reach the light sensing elements of the image sensor array 204 as suggested by Lee in figure 3 and [0049].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claim 11 above, and further in view of Lee.
Consider claim 12, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi.
Consider claim 13, it includes the limitations of claim 8 and thus rejected by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Duparre).

Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
On page 9, Applicant argues that “Shi’s image sensors are coupled with the micro-lens array” and relies on [0043]. The Office respectfully disagrees for the following reasons. 
Shi’s figure 5 shows a separation between microlens 1920 and image sensor 1930, where [0043] recites a light blocking layer can be situated between the micro-lens array and the image sensors. Thus, microlens 1920 and image sensors are not directly coupled as appear to be argued by the Applicant.  Consequently, this argument has been considered but it is not persuasive.

On page 10, Applicant argues that “there is nothing in Shi that discloses, teaches, or suggests that Shi’s substrate is a transparent or translucent substrate”. The Office respectfully disagrees for the following reasons.
Shi’s figure 5 and [0043] shows that the light blocking layer 1940 comprises an opening region in order to pass images through the micro-lens array and capture images by the image sensors. Claim 1 does not require a particular material for the substrate and thus Shi discloses this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621